DETAILED ACTION
Status of Claims:
Claims 1 – 2, 5 – 12, 14 – 15, 17, and 19 – 25 are pending. 
Claims 1, 12, and 17 are amended. 
Claims 3 – 4, 13, 16 and 18 are canceled. 
Claims 21 – 25 are new. This rejection is FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the amendments, filed 03/24/2022, have been fully considered but they are not persuasive. The reasons set forth below. A new ground of rejection is provided based on the newly added claim language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 5 – 9, 11 – 12, 14 – 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sallam (US 20160277242) and in view of Goldsmith (US 9754243).

As per claim 1, Sallam discloses a communication system comprising: 
	a database comprising user identification information (The user profile portion of each user behavior model includes specific information regarding a particular user such as a user identifier (or user ID) which uniquely identifies the particular user, See ¶79) and habit information corresponding to the user identification information (The behavior engine of the online meeting server equipment creates these models and periodically updates them by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77); 
	a meeting controller (The processing circuitry operating in accordance with the set of online meeting applications forms specialized control circuitry to perform the particular operations of an online meeting server, See ¶61); 
	a monitoring module to monitor scheduling information for a communication (Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95); and 
	…
	a habit determination engine configured to determine one or more habits associated with the communication (The behavior engine of the online meeting server equipment creates these models and periodically updates them by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77) and one or more habits for joining the communication (Sallam, When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user, See ¶66); and 
	a meeting analytics module that collects one or more in-meeting habits during the communication (During future online meetings, the online meeting server equipment uses the user behavior models to activate and configure the user I/O devices for the users based on current situational factors such as each user's current location, time of day, which user I/O devices are available, See ¶48), wherein the one or more in-meeting habits comprise one or more in-meeting changes of a user setting associated with the user identification information and are related to at least a portion of the parameter information (Big data analytics involves identifying preferred user I/O devices for the particular user (user identification information, ¶79) at various locations, e.g., when the user is in his/her office, when the user is in the corner conference room (parameter information), etc. (also see FIG. 2). Such identification is based on which user I/O devices the user has used during past online meetings and the frequency of such use (e.g., which user I/O device was used last, which user I/O devices was used most often, etc.). Moreover, the online meeting server equipment acquires any custom user settings (in-meeting changes of a user setting) that the user made to the user I/O devices, and saves those setting for automatic configuration of the user I/O devices during future online meetings by the user, See ¶86);
	wherein the habit information comprises one or more habits for joining a communication and one or more in-meeting habits (When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user, See ¶66);
	wherein the meeting controller applies one or more of the in-meeting habits during the communication (The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66);
	…
	… the meeting controller performs one or more of automatically sending a push notification to join the communication to a user device and automatically joining the user device to the communication (The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106); and 
	… the meeting controller is configured to determine a method used by the user device to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically update the habit information with a habit corresponding to the method used by the user device to connect to the communication (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90).  
	
	Sallam however does not expressly disclose:
	a comparison module configured to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information, wherein the habit information comprises one or more habits and determines wherein if a habit for joining a communication exists in the scheduling information or wherein if a habit for joining the communication does not exist.

	Goldsmith discloses:
	a comparison module configured to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29); 
	wherein if a habit for joining a communication exists in the scheduling information (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	wherein if a habit for joining the communication does not exist in the scheduling information (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. Goldsmith’s system includes an environment data analyzer module for determining if behavior data exists for a user. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings. 

As per claim 2, the communication system of claim 1, wherein the method used by the user device to join the communication is selected from the group consisting of joining via an application on the user device, requesting a call to the user device to join the communication, requesting a link to join the communication, receiving a pushed call to the user device to join the communication, and receiving a pushed link to join the communication (Sallam, The agent can contain the following code: (i) a meeting collaboration code to enable the users to participate in online meetings (e.g., an online meeting application), See ¶99).  

As per claim 5, the communication system of claim 1, wherein the habit information comprises one or more of duration of the communication and communication originator (Sallam, The current operator field holds a user identifier which uniquely identifies the user among other users. The timestamp field holds a timestamp which identifies the current time (i.e., time of use). The other fields contain other information to such as default settings, custom operating settings, duration of use, control/status, and so on, See ¶69).  

As per claim 6, the communication system of claim 1, wherein the habit information comprises one or more of video being on or off, microphone being on or off, a preferred background for video communications, camera settings, volume setting, and tile layout (Sallam, The disclosed techniques involve collection of particular configuration data regarding user I/O devices (e.g., cameras, microphones, displays, speakers, etc.) and generating user behavior models based on that configuration data. Such user behavior models particularly identify preferred user I/O devices and custom settings (e.g., based on past use, based on device capabilities, etc.), See ¶91).  

As per claim 7, the communication system of claim 1, wherein the habit information comprises habits associated with one or more devices (Sallam, The online meeting server equipment collects configuration data from the user I/O devices during online meetings over time, and derives user behavior models for the users from the collected configuration data, See ¶48).  

As per claim 8, the communication system of claim 1, wherein the habit information comprises habits associated with one or more participant types (Sallam, The user profile portion of each user behavior model includes specific information regarding a particular user such as a user identifier (or user ID) which uniquely identifies the particular user, user privileges (e.g., special abilities, access privileges, etc.), user account information (e.g., how long the user has used the online meeting system, address, phone number, email address, online meeting information, etc.), the organization of the user (e.g., company, service, etc.), job title, the user's current location or last known location, as well as other information, See ¶79).  

As per claim 9, the communication system of claim 1, wherein the habit information comprises habits associated with a user's location (Sallam, The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66).  

As per claim 11, the communication system of claim 1, wherein a communication server (Sallam, Over time, the online meeting server equipment generates and updates user behavior models for each user, See ¶55) comprises the monitoring module (Sallam, Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95).  

As per claim 12, Sallam discloses a communication method comprising the steps of: 
	monitoring one or more parameters, wherein habit information is based on the one or more parameters (During future online meetings, the online meeting server equipment uses the user behavior models to activate and configure the user I/O devices for the users based on current situational factors such as each user's current location, time of day, which user I/O devices are available, See ¶48); 
	determining the habit information (The behavior engine of the online meeting server equipment creates behavior models, See ¶77); 
	storing the habit information in a database (Periodically updates the models by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77); 
	monitoring scheduling information of a user (Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95); 
	…
	… automatically performing one or more of sending a push notification to the user using a habit and automatically joining the user to a communication (The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106); 
	… determining a method used by a device of the user to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically updating the habit information stored in the database with the habit corresponding to the method used (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics (stored in database, ¶77) is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90); and 
	after the communication is established, determining one or more in-meeting habits, and a meeting controller automatically applies the one or more in-meeting habits during the communication (When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user. The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66);
	 wherein the one or more in-meeting habits comprise one or more in-meeting changes of a user setting associated with the user and based on at least one attribute associated with the user (Big data analytics involves identifying preferred user I/O devices for the particular user at various locations (attribute), e.g., when the user is in his/her office, when the user is in the corner conference room, etc. (also see FIG. 2). Such identification is based on which user I/O devices the user has used during past online meetings and the frequency of such use (e.g., which user I/O device was used last, which user I/O devices was used most often, etc.). Moreover, the online meeting server equipment acquires any custom user settings (in-meeting changes of a user setting) that the user made to the user I/O devices, and saves those setting for automatic configuration of the user I/O devices during future online meetings by the user, See ¶86).  

	Sallam however does not expressly disclose:
	determining whether a match of habit information exists between habit information in a database and habit information in the scheduling information and determining if a match exists or if a match does not exist.

	Goldsmith discloses:
	determining whether a match of habit information exists between habit information in a database and habit information in the scheduling information (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29); and 
	if a match exists (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	if a match does not exist (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. Goldsmith’s system includes an environment data analyzer module for determining if behavior data exists for a user. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings. 

As per claim 14, the method of claim 12, further comprising a step of continuously monitoring in-meeting habits during the communication (Sallam, By way of example only, the configuration data includes a variety of fields which contains specific data regarding a particular user I/O device and usage. Such configuration data is continuously gathered by the online meeting server equipment over time (e.g., during online meetings), See ¶68).  

As per claim 15, the method of claim 14, further comprising storing the in-meeting habits in the database (Sallam, As shown in FIG. 4, the configuration data database includes entries containing configuration data from the user I/O devices, See ¶67).  

As per claim 17, Sallam discloses a communication method comprising the steps of: 
	joining a communication using a user device (When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user, See ¶66); 
	…
	… automatically joining the meeting using the habit (The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106); and 
	…determining a method used by the user device to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically updating a habit information with a habit corresponding to the method used (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90), wherein a meeting controller determines a type of device of the user device (Sallam, The online meeting server equipment manages separate databases for different types of user I/O devices, See ¶75); 
	monitoring in-meeting habits during the communication (Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95), the one or more in-meeting habits comprising one or more in-meeting changes of a user setting associated with the user device and related to at least one attribute associated with the user device (Big data analytics involves identifying preferred user I/O devices for the particular user at various locations (attribute), e.g., when the user is in his/her office, when the user is in the corner conference room, etc. (also see FIG. 2). Such identification is based on which user I/O devices the user has used during past online meetings and the frequency of such use (e.g., which user I/O device was used last, which user I/O devices was used most often, etc.). Moreover, the online meeting server equipment acquires any custom user settings (in-meeting changes of a user setting) that the user made to the user I/O devices, and saves those setting for automatic configuration of the user I/O devices during future online meetings by the user, See ¶86); and 
	automatically manipulating one or more communication parameters based on an in-meeting habit of the one or more in-meeting habits (The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66).  

	Sallam however does not expressly disclose:
	determining whether a habit for joining the communication for the user device exists and determining if a habit for joining a communication exists or if a habit for joining the communication does not exist.

	Goldsmith discloses:
	determining whether a habit for joining the communication for the user device exists (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29); 
	if the habit for joining the communication exists (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	if the habit for joining the communication does not exist (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. Goldsmith’s system includes an environment data analyzer module for determining if behavior data exists for a user. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings. 

As per claim 20, the method of claim 17, further comprising a step of providing measurable outcomes (Goldsmith, The system may gather data about companies involved in a proposed communication, meeting or transaction, and utilize that data ... The nature of meetings or communications leading to such outcomes (or failing to lead to such outcomes) may similarly be analyzed. It should be understood that such analysis may also be done for individuals or groups of individuals as well as for companies. Data that leads to indirect inferences (such as data about shareholders) may be utilized as well, See Col. 28, Line 64 – Col. 29, Line 11).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sallam (US 20160277242), in view of Goldsmith (US 9754243), and further in view of Amador (US 9516101).

As per claim 10, the combination of Sallam and Goldsmith discloses all limitations of claim 1. 

	The combination of Sallam and Goldsmith however does not expressly disclose:
	a post-meeting database comprising meeting feedback information, wherein the meeting feedback information is used to automatically improve the communication system.

	Amador discloses:
	the communication system of claim 1, further comprising a post-meeting database comprising meeting feedback information, wherein the meeting feedback information is used to automatically improve the communication system (The feedback message is preferably processed and stored. The feedback information of a communication session may additionally be persisted and made accessible through the API—an account holder may access feedback records at any suitable time. The feedback may additionally or alternatively be integrated into a control panel or communication analytics dashboard. The feedback information may additionally be supplemented according to the conditions of how the feedback was received. For example, the state of the communication session can be recorded for when a particular feedback message is obtained (e.g., during the call, end of call, or after the call). Additionally, obtained quality metrics can be integrated into the feedback information, See Col. 6, Lines 15 - 31).  

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Amador’s teaching of storing feedback information to automatically improve the communication system and Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Sallam, Goldsmith, and Amador all disclose systems for improving meeting and conference communications. Amador’s system includes feedback information obtained from a communication session. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings, and store feedbacks of the communication to improve the communication system as taught by Amador’s system. 

As per claim 19, the method of claim 17, further comprising steps of determining meeting feedback and automatically sending the meeting feedback to one or more participants (Amador, An auto feedback collection feature may be enabled for the communication platform or alternatively for specific accounts. In absence or in addition to auto controlled feedback collection, feedback alerts may suggest when feedback is recommended, See Col. 4, Lines 36 - 58).  

Claims 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sallam (US 20160277242), in view of Goldsmith (US 9754243), and further in view of Braunstein (US 20050131714).

As per claim 21, the combination of Sallam and Goldsmith discloses all limitations of claim 1. 

	The combination of Sallam and Goldsmith however does not expressly disclose:
	wherein the push notification includes an invitation to join a meeting and a meeting agenda that is sent to meeting participants, and the meeting controller is further configured to permit the meeting participants to (a) update the meeting agenda, and (b) communicate with each other via the meeting invitation.

	Braunstein discloses:
	the communication system of claim 1, wherein the push notification includes an invitation to join a meeting and a meeting agenda that is sent to meeting participants (Electronic message can include a purpose of the meeting, a listing of each agenda item (FIG. 2), an estimated time (e.g., limit), details on how to join the meeting, etc. Electronic message could also include a link to meeting document (FIG. 2) to allow a participant to readily obtain additional information about the meeting, ¶36), and the meeting controller is further configured to permit the meeting participants to 
	(a) update the meeting agenda (By including set of participants in meeting document, privileges for all or portions of meeting document can be regulated. As used herein, the term "privileges" means the set of operations that a user is allowed to perform. Illustrative operations include reading (viewing) all or some of meeting document, adding new nodes to meeting document, modifying (updating agenda) and/or deleting a node in meeting document, etc., See ¶33), and 
	(b) communicate with each other via the meeting invitation (When requested by user, electronic message can be generated by agenda system and provided to participant system, which can send electronic message to each participant, See ¶36).  

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Braunstein’s teaching of a push notification including an invitation to join a meeting and a meeting agenda and Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Sallam, Goldsmith, and Braunstein all disclose systems for improving meeting and conference communications. Braunstein’s system includes an electronic message with an agenda and details on how to join the meeting. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, where the communication uses a push notification including an invitation to join a meeting and a meeting agenda, as taught by Braunstein, to allow participants to easily join a communication session. 

As per claim 22, the communication method of claim 12, wherein the push notification includes an meeting invitation and a meeting agenda that are sent to meeting participants (Braunstein, Electronic message can include a purpose of the meeting, a listing of each agenda item (FIG. 2), an estimated time (e.g., limit), details on how to join the meeting, etc. Electronic message could also include a link to meeting document (FIG. 2) to allow a participant to readily obtain additional information about the meeting, ¶36), and that further includes the steps of permitting the meeting participants to 
	(a) update the meeting agenda (Braunstein, By including set of participants in meeting document, privileges for all or portions of meeting document can be regulated. As used herein, the term "privileges" means the set of operations that a user is allowed to perform. Illustrative operations include reading (viewing) all or some of meeting document, adding new nodes to meeting document, modifying (updating agenda) and/or deleting a node in meeting document, etc., See ¶33), and 
	(b) communicate with each other via the meeting communication (Braunstein, When requested by user, electronic message can be generated by agenda system and provided to participant system, which can send electronic message to each participant, See ¶36).  

Claims 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sallam (US 20160277242), in view of Goldsmith (US 9754243), and further in view of Levine (US 11025685).

As per claim 23, the combination of Sallam and Goldsmith discloses all limitations of claim 1. 

	The combination of Sallam and Goldsmith however does not expressly disclose:
	wherein the meeting controller further includes an interface configured to (a) identify during the meeting a video or audio factor that could disrupt the quality of the meeting, and (b) send a message to the user device of a user responsible for the video or audio factor.

	Levine discloses:
	the communication system of claim 1, wherein the meeting controller further includes an interface configured to 
	(a) identify during the meeting a video or audio factor that could disrupt the quality of the meeting (For example, if the platform is hosting a conference call with multiple users and a single user has a high recurrence of an interference background noise (audio factor disrupting the meeting), e.g. a dog barking in the background, the user hosting or controlling the communication platform may unilaterally toggle the particular user into a T3 mode, See Col. 11, Line 59 – Col. 12, Line 3), and 
	(b) send a message to the user device of a user responsible for the video or audio factor (In the user interface, the user themselves may be notified of being switched in T3 mode by a display of a muted signal, or the presence of an interface button allowing for touching the button to thus talk, See Col. 11, Line 59 – Col. 12, Line 3).  

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Levine’s teaching of identifying a video or audio factor that could disrupt the quality of the meeting and Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Sallam, Goldsmith, and Levine all disclose systems for improving meeting and conference communications. Levine’s system includes a platform hosting a conference call with multiple users and a single user has a high recurrence of an interference background noise where the user is notified of the disruption. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, where the communication includes identifying a video or audio factor that could disrupt the quality of the meeting, as taught by Levine, to allow participants to easily join a communication session. 

As per claim 24, the communication method of claim 12, wherein the meeting controller includes an interface, and that further includes the steps of an interface of the meeting controller 
	(a) identifying during the meeting a video or audio factor that could disrupt the quality of the meeting (Levine, For example, if the platform is hosting a conference call with multiple users and a single user has a high recurrence of an interference background noise (audio factor disrupting the meeting), e.g. a dog barking in the background, the user hosting or controlling the communication platform may unilaterally toggle the particular user into a T3 mode, See Col. 11, Line 59 – Col. 12, Line 3), and 
	(b) sending a message to a user responsible for the video or audio factor (Levine, In the user interface, the user themselves may be notified of being switched in T3 mode by a display of a muted signal, or the presence of an interface button allowing for touching the button to thus talk, See Col. 11, Line 59 – Col. 12, Line 3).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sallam (US 20160277242), in view of Goldsmith (US 9754243), in view of Braunstein (US 20050131714), and further in view of Sridhar (US 10275203).

As per claim 25, the combination of Sallam, Goldsmith, and Braunstein discloses all limitations of claim 22. 
	
	The combination of Sallam, Goldsmith, and Braunstein however does not expressly disclose:
	the step of providing a simulation mode whereby one or more of the participants can present meeting content to a communication system prior to the start of a meeting, and wherein the communication system applies rules of conformance to the meeting content and recommends changes to the meeting content.

	Sridhar discloses:
	the communication method of claim 22 that further includes the step of providing a simulation mode whereby one or more of the participants can present meeting content to a communication system prior to the start of a meeting (During and after creation, a presentation is typically rehearsed, and its portions are ordered, reordered, and modified appropriately. A presenter may wish to time her talk, view a slide with notes, perform on-the-spot edits, and “shuffle the deck” to sharpen memory and recall of the presentation … Rehearsal (simulation mode) may be undertaken in any location, e.g., remotely, “on-the-go,” via a mobile application, also referred to as a Trainer application, in accordance with another embodiment. Durations relating to each portion are saved in a data structure depicted in FIG. 4. A presentation metadata service manages aspects of metadata relating to multimedia presentations, See Col. 13, Lines 30 - 67), and wherein the communication system applies rules of conformance to the meeting content (Metadata parses portions of FIG. 4 and transmits parsed data to the lead scoring algorithm, which ranks the portions based relevance of their respective content, e.g., as indicated by the parsed data, to the audience, e.g., as indicated by customer resource data, including subject matter interest, likely spend, region, date and time of most recent contact. The lead scoring algorithm returns its scores to metadata service, which inserts them respectively in the fifth row of tables. Thus, in preparing a multimedia presentation, a lead score is used to rank a portion, e.g., a slide, to determine a duration for each portion of the overall presentation, See Col. 15, Lines 9 - 32) and recommends changes to the meeting content (System also gives the presenter real-time information relating to audience members, assists the presenter in making presentation changes during a presentation to, e.g., respond to audience feedback, e.g., Q&A, and rearrange the order and duration of presentation portions, See Col. 2, Line 34 – Col. 3, Line13).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Sridhar’s teaching of a simulation mode. Braunstein’s teaching of a push notification including an invitation to join a meeting and a meeting agenda and Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Sallam, Goldsmith, Braunstein, and Sridhar all disclose systems for improving meeting and conference communications. Sridhar’s system includes a trainer application which provides a system for rehearsing a presentation which allows a simulation to be performed. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, where the communication uses a push notification including an invitation to join a meeting and a meeting agenda, as taught by Braunstein, where the communication can further include a simulation mode to present content, as taught by Sridhar, to allow participants to easily join a communication session. 

Remarks
Applicant’s arguments, with regards to independent claims 1, 12, and 17 filed on 3/24/20222 have been fully considered but they are not persuasive. The current arguments are based on independent claims 1, 12, and 17 which are present in the remarks by the applicant.
With respect to independent claim 1, Applicant argues that Sallam does not disclose “a meeting analytics module that collects one or more in-meeting habits during the communication”. Examiner responds that Sallam discloses the limitation by teaching big analytics data that collects custom user settings that are saved for future meetings, forming one or more in-meeting habits, during the communication (¶86). 
	Applicant argues that Sallam does not disclose “one or more in-meeting habits comprise one or more in-meeting changes of a user setting”. Examiner responds that Sallam discloses the limitation by teaching that custom user settings during the meeting, which are in-meeting changes, are saved for future meetings as in-meeting habits (¶86). 
	Applicant argues that Sallam does not disclose “a comparison module configured to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information”. Examiner responds that Sallam does not disclose the claimed, however Goldsmith discloses the claimed limitation by teaching a data analyzer module which analyzes behavior data which is habit information, environmental sensor data, and meeting request data which is scheduling information and compares them to determine if a match exists with stored behavior to make a behavior determination (Col. 7, Lines 16 - 29). 
	Hence the combination of Sallam and Goldsmith discloses all the claimed limitations. 
With respect to independent claim 12, Applicant argues that Sallam does not disclose “after the communication is established, determining one or more in-meeting habits, and a meeting controller automatically applies the one or more in-meeting habits during the communication”. Examiner responds that Sallam discloses the claimed limitation by teaching that when a user joins a meeting and establishes communication, a user behavior model is used to determine and automatically apply in-meeting habits by automatically activating and configuring available devices on behalf of the user during the current online meeting (¶66). 
	Applicant argues that Sallam does not disclose “in-meeting habits comprise one or more in-meeting changes of a user setting associated with the user and based on at least one attribute associated with the user”. Examiner responds that Sallam discloses the limitation by teaching that custom user settings during the meeting, which are in-meeting changes, are saved for future meetings as in-meeting habits, based on an attribute associated with the user such as the user’s location (¶86). 
	Applicant argues that Sallam does not disclose “determining whether a match of habit information exists between habit information in a database and habit information in the scheduling information”. Examiner responds that Sallam does not disclose the claimed, however Goldsmith discloses the claimed limitation by teaching a data analyzer module which analyzes behavior data which is habit information, environmental sensor data, and meeting request data which is scheduling information and compares them to determine if a match exists with stored behavior to make a behavior determination (Col. 7, Lines 16 - 29). 
	Applicant argues that Sallam does not disclose “if a match exists, automatically performing one or more of sending a push notification to the user using a habit and automatically joining the user to a communication”. Examiner responds that Goldsmith discloses determining if a match exists by teaching that a stored behavior is met (Col. 7, Lines 30 - 45) and based on the stored behavior being met, Sallam discloses automatically performing one or more of sending a push notification to the user using a habit and automatically joining the user to a communication by teaching automatically reminding or notifying a user, and joining users to online meetings based on habit or behavior data (¶106). 
	Therefore, the combination of Sallam and Goldsmith discloses all the claimed limitations.
With respect to independent claim 17, Applicant argues that Sallam does not disclose “the one or more in-meeting habits comprising one or more in-meeting changes of a user setting associated with the user device and related to at least one attribute associated with the user device”. Examiner responds that Sallam discloses the limitation by teaching that custom user settings during the meeting, which are in-meeting changes, are saved for future meetings as in-meeting habits, based on an attribute associated with the user such as the user’s location (¶86). 
	Applicant argues that Sallam does not disclose “automatically manipulating one or more communication parameters based on an in-meeting habit of the one or more in-meeting habits”. Examiner responds that Sallam discloses the limitation by teaching that based on the user behavior model or in-meeting habit, devices can be automatically activated and configured which is manipulating communication parameters during an online meeting (¶66). 
	Applicant argues that Sallam does not disclose “if the habit for joining the communication does not exist, determining a method used by the user device to connect to the communication and automatically updating a habit information with a habit corresponding to the method used, wherein a meeting controller determines a type of device of the user device”. Examiner responds that Goldsmith discloses a habit not existing by teaching that a stored behavior can be created because it does not exist and Sallam discloses the rest of the limitation by teaching an initial setting that customize operation of devices during an initial online meeting to determine the method to connect the user to the communication, automatically updating habit information by collecting the history of which devices are used by the user, and a type of device is determined by a managed database including different user devices (¶75). 
	Therefore, the combination of Sallam and Goldsmith discloses all the claimed limitations.
With respect to independent claim 1, 12, and 17, Applicant argues that the combination of Sallam and Goldsmith does not disclose the claimed limitations. Applicant specifically argues that “Goldsmith is unrelated to the system and method of the current invention. First, there is no motivation to combine Sallam and Goldsmith because Goldsmith is in an unrelated art and does not address the same problem as Sallam”. Examiner responds that Sallam teaches a behavior engine that creates models to reflect user preferences for future online meetings (¶77) which is similar to the habit determination engine. Goldsmith teaches an environment data analyzer module which stores and compares behavior data (Col. 7, Lines 16 - 29) which is similar to the comparison module. Hence, both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings. Therefore, the arts are not unrelated to the system but teach all the essential elements required by the claim limitations. The fact that both systems analyze behavior data to set user preferences is the motivation to combine the systems to teach the claimed limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAZIA NAOREEN/Examiner, Art Unit 2458  


/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        August 15, 2022